Citation Nr: 1539808	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) prior to May 11, 2015, to include on an extraschedular basis.

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) from May 11, 2015


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to a TDIU.

The Veteran and his wife testified before the undersigned at a Board hearing in September 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in July 2014 and January 2015, on which occasions it was remanded for further development.  

The issue of entitlement to a TDIU prior to May 11, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As of May 11, 2015, the Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected posttraumatic stress disorder (PTSD). 



CONCLUSION OF LAW

The criteria for a TDIU have been met from May 11, 2015.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to a TDU for the period of appeal discussed herein.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), is necessary.

Legal Criteria and Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran asserts that his is unemployable due to his service-connected disabilities.  Specifically, he contends that his posttraumatic stress disorder (PTSD) and his degenerative arthritis prevent him from obtaining and maintaining substantially gainful employment.

The Veteran is currently service-connected for PTSD (70 percent disabling); residual back injury with degenerative disc disease (20 percent disabling); and hemorrhoids (noncompensable).  His combined disability rating is 80 percent.  Accordingly, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him. 

Turning to the evidence of record, the Veteran was afforded a VA examination for his service connected PTSD in May 2015.  Following examination, the examiner determined that the appellant had serious symptoms of PTSD that prevented finding and maintaining gainful employment.  He noted that irritability prevented him from establishing work appropriate relationships and limited stress tolerance interfered with coping in a work environment.  Additionally, chronic sleep disturbance and impaired attention/concentration would prevent him from effectively doing sedentary tasks, like paperwork, and safely doing physical tasks, such as operating machinery. 

The appellant was also provided VA examinations in June 2015 for his service-connected hemorrhoids and lumbar spine disability.  With regard to hemorrhoids, the examiner determined that the condition impacted his ability to work and reported that that Veteran was only able to do light, sedentary work, which did not involve lifting over 20 pounds.  The examiner who conducted the lumbar spine examination also determined that the Veteran's lumbar spine condition impacted his ability to work, however he noted that the appellant was fit for light sedentary functions, although he was retired and 72 years of age.  The examiner further noted that the Veteran lacked affect and consistency in demonstration of required performance during the examination, especially during the period of suspected unobserved behavior.  He placed his shoes and socks under the chair without problem.  Additionally, subjective historical information was inconsistent with the evidence of record and was not consistent with minimum effort demonstrated.  

Based on the evidence of record, the Board finds that the Veteran's service-connected PTSD precludes him from substantial gainful employment.  The evidence in favor of the claim includes the May 2015 VA examination report, which indicated that the appellant had serious symptoms of PTSD that prevented finding and maintaining gainful employment.  The Board acknowledges that despite addressing the effects of each service-connected disability, the examiners did not provide an opinion as to the collective occupational impact posed by the disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).

In light of the above evidence, the Board finds that entitlement to a TDIU is warranted as of May 11, 2015.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).







ORDER

Entitlement to a TDIU is granted as of May 11, 2015, subject to the laws and regulations governing the payment of VA compensation.


REMAND

As previously noted, the regulations pertaining to a TDIU provide, in relevant part, that if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

As relevant in this case, from February 1, 2010 to May 10, 2015, the Veteran's combined disability rating is only 60 percent.  As such, he did not met the percentage threshold set forth under 38 C.F.R. § 4.16(a) for this time period.

The Veteran has been provided several VA examinations in conjunction with his TDIU claim.  Notably, he was afforded a VA mental health examination in October 2014.  The examiner determined that he was unable to determine the impact of the Veteran's mental health functioning because the information available on examination was unreliable.  Specifically, the Veteran expressed confusion at several times during the interview, which the examiner found to be somewhat in conflict with his actions and responses to questions.  Also, cognitive testing was markedly below average, but the examiner believed that this was indicative of a neurologic disorder not residual to the service-connected PTSD.  In any event, the examiner expressed sufficient uncertainty as to the question of overall functioning that another examination should be conducted.  

The Board finds that additional development is required prior to adjudicating the issue of entitlement to a TDIU for the period prior to May 11, 2015.  In this regard, an opinion that discusses whether the Veteran's PTSD symptoms resulted in an inability to sustain gainful employment prior to May 11, 2015 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Have a qualified medical professional other than the October 2014 VA examiner review the record and attempt to determine the Veteran's likely degree of functional impairment with respect to securing and maintaining substantially gainful employment for the period from November 2006 (when the claim for increase was raised) to May 11, 2015.  The examiner should explain the ways in which the PTSD symptoms would prevent the Veteran from performing work which his education and occupational experience would otherwise qualify him.

For example, would the Veteran's PTSD preclude him from working closely with others, interacting with the public (either in person or over the phone), accepting orders from superiors, arriving to work timely and maintaining appropriate concentration and communication skills?   

The examiner should also address the functional impact arising from the Veteran's hemorrhoids, diabetes mellitus, and low back disability, including examples of how these disabilities might prevent or limit certain workplace actions such as heavy lifting, prolonged sitting or standing, or the need to take breaks.  Regarding diabetes mellitus, would this cause fatigue and if so, how would this impact employment?  Regarding the low back, does the Veteran appear to be taking any medications that might hamper his ability to concentrate, etc?  

The examiner should specifically discuss the Veteran's educational background and employment history.

2.  Thereafter, refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


